DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
Claims 1-20 were pending for examination in the application filed November 15, 2018. Claims 8 and 14 are amended, claim 12 is cancelled, and no claims are added as of the remarks and amendments received February 17, 2021. Accordingly, claims 1-11 and 13-20 are currently pending in the application for examination.
Claims 1, 8, and 14 recite the limitations “access element operable to, electronic control unit, inertial measurement unit…configured to, access control module…configured to” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figure 1 and 2 descriptions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haber (U.S. Patent Application Publication 2015/0314753 A1).
Regarding Claim 1, the method for securing a vehicle compartment as claimed in claim 1 is recited in the limitations of claim 14, therefore, claim 1 is interpreted and rejected in light of claim 14; please see the rejection of claim 14 set forth below.
Regarding Claim 2, the method for securing a vehicle compartment as claimed in claim 2 is recited in the limitations of claim 15, therefore, claim 2 is interpreted and rejected in light of claim 15; please see the rejection of claim 15 set forth below. 
Regarding Claim 3, the method for securing a vehicle compartment as claimed in claim 3 is recited in the limitations of claim 16, therefore, claim 3 is interpreted and rejected in light of claim 16; please see the rejection of claim 16 set forth below. 
Regarding Claim 4, the method for securing a vehicle compartment as claimed in claim 4 is recited in the limitations of claim 17, therefore, claim 4 is interpreted and rejected in light of claim 17; please see the rejection of claim 17 set forth below.
Regarding Claim 5, the method for securing a vehicle compartment as claimed in claim 5 is recited in the limitations of claim 18, therefore, claim 5 is interpreted and rejected in light of claim 18; please see the rejection of claim 18 set forth below. 
Regarding Claim 6, the method for securing a vehicle compartment as claimed in claim 6 is recited in the limitations of claim 19, therefore, claim 6 is interpreted and rejected in light of claim 19; please see the rejection of claim 19 set forth below. 
Regarding Claim 7, the method for securing a vehicle compartment as claimed in claim 7 is recited in the limitations of claim 20, therefore, claim 7 is interpreted and rejected in light of claim 20; please see the rejection of claim 20 set forth below.
Regarding Claim 14, (Original) Haber further discloses the aspects of the system for securing a vehicle compartment, the system comprising: 
one or more processors ([0043] As illustrated in the block diagram of FIG. 3, the components of the alarm system located within housing A include a central processing unit (CPU) 20 which controls all of the functions of the system. The CPU is capable of generating an alarm signal output in response to a trigger signal output from light sensor 14, motion sensor 16 or tilt sensor 18. [0044] CPU 20 can be a PIC16F1784 28 pin 8-bit Advanced Analog Flash MCU of Chandler, Az. or the equivalent thereof.); 
one or more non-transitory computer readable mediums storing instructions (Flash Program Memory with self-read/write capability, 256 Bytes of EEPROM, see attached PIC16F1784 28 pin 8-bit Advanced Analog Flash MCU datasheet) configured to cause the one or more processors to perform operations including: 
receiving authorization data (key or wireless fob data [0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.); 
setting a mode of operation of an access element based on the authorization data (armed/disarmed), the access element operable to control a locking mechanism of the vehicle compartment in a vehicle, wherein the access element is configured to operate in: 
a first mode of operation that allows the access element to control the locking mechanism (disarmed); and 
a second mode of operation that prevents the access element from controlling the locking mechanism (disarmed); 
receiving sensor data indicating that the vehicle compartment in the vehicle has been opened ([0041] The alarm system is designed to protect cargo in an enclosed vehicle compartment having an access door. Once situated within the cargo compartment and armed, the alarm system can generate an audible signal and/or wirelessly transmit a signal indicating that the alarm system has been triggered and the location of the housing when the alarm is triggered, upon the detection of unauthorized opening of the vehicle cargo compartment access door, movement in the vicinity of the housing, tilting of the housing or movement of the vehicle in which the alarm system is located.); and 
in response to the authorization data corresponding to the second mode of operation and the sensor data contemporaneously indicating that the vehicle compartment is opened: initiating a security protocol ([0052] When the system is armed, CPU 20 generates an alarm signal in response to either the first trigger signal from light sensor 14, the second trigger signal from the motion sensor 16, or the third trigger signal from the tilt sensor 18. A sound generator 12 in the form of a siren or speaker is connected to an output of the CPU. Siren/speaker 12 generates an audible signal in response to the alarm signal output of the CPU. The audible signal from the sound generator is loud enough to be heard at considerable distance.). 
Regarding Claim 15, (Original) Haber further discloses the system of claim 14 wherein the access element is a user accessible button disposed in a cabin of the vehicle and, in response to being activated, is configured to toggle between the first mode of operation and the second mode of operation (elements 28, 26 and each sensor 17, 19, 15).
Haber does not explicitly state armed and disarmed by button however; the main power switch and power switches to the sensors as well as the key switch all provide the functionality of the button of the present invention, for activating and inactivating the system; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system Haber to try any type of known enabling and disabling element for controlling the system state, which would produce known results with a reasonable expectation for success.
Regarding Claim 16, (Original) Haber further discloses the aspects of the system of claim 14 wherein the authorization data indicates whether a user accessing the vehicle has security privileges (authorized key or fob), wherein the access element is set to the first mode of operation when the authorization data indicates that the user has security privileges (disarm), and wherein the access element is set to the second mode of operation when the authorization indicates that the user does not have security privileges (alarm). 
Regarding Claim 17, (Original) Haber further discloses the aspects of the system of claim 14 wherein the sensor data further indicates when one or more components within the vehicle compartment has been tampered with (light and tilt data), and wherein initiating the security protocol is further performed in response to the authorization data corresponding to the second mode of operation and the sensor data contemporaneously indicating that the one or more components within the vehicle compartment has been tampered with ([0017] The alarm system components include a central processing unit (CPU) capable of generating an alarm signal output upon the detection of a security breach by any of three types of sensors. The output of a first sensor is connected to a CPU input and provides a first trigger signal to the CPU upon detection of light exceeding a given threshold level in the vicinity of the housing, indicating that the access door to the cargo compartment has been opened. The output of the second sensor is connected to another CPU input and provides a second trigger signal to the CPU upon detection of motion in the vicinity of the alarm. The output of a third sensor detects the tilting of the alarm housing and provides a third trigger signal to the CPU upon detection of tilting of the housing exceeding a given threshold level. The CPU generates the alarm signal output in response to receiving either the first trigger signal or the second trigger signal.). 
Regarding Claim 18, (Original) Haber further discloses the aspects of the system of claim 14 wherein the sensor data is received from one or more motion sensors configured to detect when the vehicle compartment is opened (motion sensor 16, tilt sensor 18; ¶0047-0050). 
Regarding Claim 19, (Original) Haber further discloses the aspects of the system of claim 14 wherein the sensor data is received from one or more light sensors configured to detect when the vehicle compartment is opened based on a change of an ambient light intensity within the vehicle compartment (light sensor 14; ¶0045). 
Regarding Claim 20, (Original) Haber further discloses the aspects of the system of claim 14 wherein initiating a security protocol includes one or more of: 
triggering an alarm system ([0017] The alarm system components include a central processing unit (CPU) capable of generating an alarm signal output upon the detection of a security breach by any of three types of sensors. The output of a first sensor is connected to a CPU input and provides a first trigger signal to the CPU upon detection of light exceeding a given threshold level in the vicinity of the housing, indicating that the access door to the cargo compartment has been opened. The output of the second sensor is connected to another CPU input and provides a second trigger signal to the CPU upon detection of motion in the vicinity of the alarm. The output of a third sensor detects the tilting of the alarm housing and provides a third trigger signal to the CPU upon detection of tilting of the housing exceeding a given threshold level. The CPU generates the alarm signal output in response to receiving either the first trigger signal or the second trigger signal. [0052] When the system is armed, CPU 20 generates an alarm signal in response to either the first trigger signal from light sensor 14, the second trigger signal from the motion sensor 16, or the third trigger signal from the tilt sensor 18. A sound generator 12 in the form of a siren or speaker is connected to an output of the CPU. Siren/speaker 12 generates an audible signal in response to the alarm signal output of the CPU. The audible signal from the sound generator is loud enough to be heard at considerable distance. [0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0057] Preferably, power source 24 includes one or more rechargeable batteries. A charging circuit 28 is provided within housing A. Circuit 28 is connected to the batteries which form power source 24 and to an external plug 30. Plug 30 can be inserted into any standard 120 v A.C. wall outlet to recharge the batteries between uses of the alarm system. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.); alerting one or more security entities; and transmitting an alert to vehicle fleet management server, the vehicle fleet management server providing the authorization data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 are being rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent Application Publication 2015/0314753 A1).
Regarding Claim 8, Haber further discloses the aspects of the security system for a vehicle comprising: 
an electronic control unit (ECU) disposed in the vehicle ([0044] CPU 20 can be a PIC16F1784 28 pin 8-bit Advanced Analog Flash MCU of Chandler, Az. or the equivalent thereof.); 
an inertial measurement unit (IMU) physically coupled to the electronic control unit and configured to detect a movement of the ECU ([0048] Motion sensor 16 can be a SPY1 wired detector available from Visonic Ltd. of Tel Aviv, Israel. [0049] The output of a tilt sensor 18 is connected to a third CPU input. Sensor 18 provides a third trigger signal to the CPU upon detecting the tilting of the housing exceeding a given threshold level, indicating that the housing is being moved. [0050] Tilt sensor 18 may take the form of Part #20144 from International Sensor Controls, Inc. of Sandy Hook, Conn. or an equivalent product. [0051] As noted previously, internal sensors 14, 16 and 18 are controlled by externally accessible toggle switches 15, 17 and 19, respectively. However, switches 15, 17 and 19 are not illustrated in FIG. 3.); and 
an access control module (ACM) communicatively coupled to the ECU and IMU, the ACM configured to receive security data corresponding to a security privilege for a user of the vehicle (key or wireless key information for authorization), wherein the ACM is configured to trigger an alarm in response to the security data indicating that the user does not have a security privilege and the IMU contemporaneously detecting a movement of the ECU (Receiver 32 connected to CPU and arm and disarm key switch 28, [0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.) wherein the ACM is configured to trigger the alarm in response to the security data indicating that the user does not have a security privilege ([0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.), the IMU contemporaneously detecting a movement of the ECU, and the ACM contemporaneously receiving data indicating that the vehicle is not in motion (first light triggers open, and second motion is detected and analyzed, ¶0047-0052). 
Haber does not explicitly state not in motion; however Haber teaches, “[0047] The output of motion sensor 16 is connected to another of the CPU inputs. Sensor 16 provides a second trigger signal to the CPU upon detecting motion in the vicinity of the alarm system housing or movement of the vehicle in which the alarm system housing is located. [0049] The output of a tilt sensor 18 is connected to a third CPU input. Sensor 18 provides a third trigger signal to the CPU upon detecting the tilting of the housing exceeding a given threshold level, indicating that the housing is being moved. [0052] When the system is armed, CPU 20 generates an alarm signal in response to either the first trigger signal from light sensor 14, the second trigger signal from the motion sensor 16, or the third trigger signal from the tilt sensor 18. A sound generator 12 in the form of a siren or speaker is connected to an output of the CPU. Siren/speaker 12 generates an audible signal in response to the alarm signal output of the CPU. The audible signal from the sound generator is loud enough to be heard at considerable distance.”
Therefore, therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system Haber to discern the movement state and open state of the container, providing identical functionality of that of the present invention, to properly and promptly alert the vehicle operator, which would produce known results with a reasonable expectation for success.
Regarding Claim 9, (Original) Haber further discloses the aspects of the security system of claim 8 wherein the ECU is housed in a vehicle compartment inside the vehicle (compartment), wherein the ACM is configured to control access to the vehicle compartment based on the security privilege for the user ([0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.). 
Regarding Claim 10, (Original) Haber further discloses the aspects of the security system of claim 9 wherein an access element is disposed in a cabin of the vehicle that is operable to control a locking mechanism of the vehicle compartment, wherein the ACM enables the access element in response to determining that the user has the security privilege, and wherein the ACM disables the access element in response to determining that the user does not have the security privilege (Figure 4 arming and disarming discussion, where the alarm control module does not alarm when disarmed, and alarms when armed by either fob or key or both). 
Regarding Claim 11, (Original) Haber further discloses the aspects of the security system of claim 8 further comprising a light sensor configured to detect a change in an ambient light within a perimeter of the ECU, and wherein the ACM is further configured to control access to the vehicle compartment based on the light sensor contemporaneously detecting changes in the ambient light within the perimeter of the ECU that is greater than a threshold value ([0045] The output of light sensor 14 is connected to one of the CPU inputs. Sensor 14 provides a first trigger signal to the CPU upon detecting light exceeding a given threshold level within the cargo compartment in which the housing is situated, indicating that the door to the cargo compartment has been opened. ([0046] Light sensor 14 may be any commercially available light sensor with sufficient sensitivity. A sensor that works acceptably in this alarm system is available from Sure Action Inc. of Hampton Bays, N.Y. [0052] When the system is armed, CPU 20 generates an alarm signal in response to either the first trigger signal from light sensor 14, the second trigger signal from the motion sensor 16, or the third trigger signal from the tilt sensor 18. A sound generator 12 in the form of a siren or speaker is connected to an output of the CPU. Siren/speaker 12 generates an audible signal in response to the alarm signal output of the CPU. The audible signal from the sound generator is loud enough to be heard at considerable distance.). 
Regarding Claim 13, (Original) Haber further discloses the aspects of the security system of claim 9 wherein the ACM may be further configured to: 
alert one or more security entities ([0041] The alarm system is designed to protect cargo in an enclosed vehicle compartment having an access door. Once situated within the cargo compartment and armed, the alarm system can generate an audible signal and/or wirelessly transmit a signal indicating that the alarm system has been triggered and the location of the housing when the alarm is triggered, upon the detection of unauthorized opening of the vehicle cargo compartment access door, movement in the vicinity of the housing, tilting of the housing or movement of the vehicle in which the alarm system is located. [0054] A GPS unit 22, including a wireless transmitter, is also situated within housing A. The GPS unit is connected to receive the alarm signal output of the CPU. Unit 22 is capable creating and wirelessly transmitting a transmit signal in response to the alarm signal output. The transmit signal indicates the triggered state of the alarm and the location of the housing when the triggered state occurs.); or transmit an alert to vehicle fleet management server, the vehicle fleet management server providing the authorization data. 

Response to Arguments
Applicants’ arguments regarding the rejection of claims 1, 8, 14 and dependent claims have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments have been addressed below.
The Examiner most kindly notes in response to arguments towards the §112(f) interpretation that according to the MPEP, section §2181, The Court of Appeals for the Federal Circuit, in its en banc decision In re Donaldson Co., 16 F.3d 1189, 1194, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994), stated: Per our holding, the "broadest reasonable interpretation" that an examiner may give means-plus-function language is that statutorily mandated in paragraph six. Accordingly, the PTO may not disregard the structure disclosed in the specification corresponding to such language when rendering a patentability determination. In Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) the court stated: [t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Therefore, the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. As a result, section 112(f) limitations will, in some cases, be afforded a more narrow interpretation than a limitation that is not crafted in "means plus function" format. As the office action has set forth in the language and structure invoking 112(f), a mere assertion towards the knowledge of one of ordinary skill in the art is not sufficient to overcome this interpretation.
Responses:
The Examiner most respectfully disagrees with Applicants’ assertion that there is simply no discussion in Haber that remotely relates to allowing or disallowing an access element (e.g., a button) from having control of a physical locking mechanism. Applicants’ own specification teaches, “[0031] Thus, certain embodiments may include systems and methods directed to detecting unauthorized physical access to one or more vehicle compartments and/or electronic circuitry (e.g., ECU) using one or more sensor-based systems. In some cases, a physical or software-based button (e.g. on a touch screen) may be physically accessible inside the vehicle (or on a mobile device). The button, which can be controlled by an access control module (ACM), may be configured to open and/or unlock one or more vehicle compartments (e.g., open a hood of an engine bay for a vehicle). The button may be normally disabled, except when enabled by an authorized entity, which may occur for instance when the entity has checked into the vehicle and has the privilege to access the vehicle compartment(s), such as the vehicle owner, administrator (e.g., operating a fleet of vehicles), or the like, or entities with a temporary authorization to access the vehicle (e.g., repair technician). [0032] In some embodiments, an unauthorized access to the vehicle compartment may correspond to an indication that the vehicle compartments has been opened, tampered with, or otherwise accessed while the button is disabled.” Haber teaches, the receiver 32 connected to CPU and arm and disarm key switch 28, “[0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so. [0058] Also included within housing A is a wireless receiver 32. The output of receiver 32 is connected to an input of the CPU. Receiver 32 is wirelessly connected to a hand-held transmitter 34, which may take the form of a key fob, and preferably has 16 bit RF encryption so that it provides a secure means of controlling the alarm system remotely. By manipulating pushbuttons on transmitter 34, the alarm system can be remotely controlled to arm and disarm the system or to silence an audible alarm.” Thus, Haber explicitly teaches the aspects of the allowing or disallowing an access element (e.g., a button) from having control of a physical locking mechanism.
The Examiner most respectfully disagrees with Applicants’ assertion that as discussed and reproduced above, none of the relevant portions of the cited reference directed to the "disarm" feature, nor any other portions of Haber teach allowing or disallowing an access element from having control of a physical locking mechanism and instead focuses on arming and disarming sensors (e.g., light, motion, tilt), which cannot reasonably be construed as a physical locking mechanism. As cited directly in the action, Haber teaches, “[0041] The alarm system is designed to protect cargo in an enclosed vehicle compartment having an access door. Once situated within the cargo compartment and armed, the alarm system can generate an audible signal and/or wirelessly transmit a signal indicating that the alarm system has been triggered and the location of the housing when the alarm is triggered, upon the detection of unauthorized opening of the vehicle cargo compartment access door, movement in the vicinity of the housing, tilting of the housing or movement of the vehicle in which the alarm system is located. [0049] The output of a tilt sensor 18 is connected to a third CPU input. Sensor 18 provides a third trigger signal to the CPU upon detecting the tilting of the housing exceeding a given threshold level, indicating that the housing is being moved. [0055] Also included within housing 10 is a power source 24 connected to energize the alarm system components. Power source 24 is connected to the alarm system components through a master power switch 26. Switch 26 is accessible from the exterior of the housing. [0056] A key activated “Disarm” switch 28 is connected to the CPU and is also accessible from the exterior of the housing. Switch 28 is provided to arm and disarm the alarm system and requires a key to do so.” As such, Haber most clearly and distinctly discloses at least that "the access element is configured to operate in: a first mode of operation that allows the access element to control the locking mechanism; and a second mode of operation that prevents the access element from controlling the locking mechanism." 
Independent claim 14, and 1 are not in condition for allowance, nor are the dependent claims 2-7 and 15-20 which depend from claims 1 and 14, respectively. 
The Examiner most respectfully disagrees with Applicants’ assertion that the elements of Haber have to be in electronic communication with a vehicle and an alarm is triggered in response to a contemporaneous detection of a movement of an ECU and data indicating that the vehicle is not in motion. Applicants’ own specification allows for the ECU to secured within a vehicle and no electrically connected: [0030] Securing an ECU or a vehicle compartment housing an ECU….Applicants simply claim that the ECU is an electrical control unit, disposed within a vehicle, which is taught in the cited ¶0047-0052, Haber teaches, “[0047] The output of motion sensor 16 is connected to another of the CPU inputs. Sensor 16 provides a second trigger signal to the CPU upon detecting motion in the vicinity of the alarm system housing or movement of the vehicle in which the alarm system housing is located. [0049] The output of a tilt sensor 18 is connected to a third CPU input. Sensor 18 provides a third trigger signal to the CPU upon detecting the tilting of the housing exceeding a given threshold level, indicating that the housing is being moved. [0052] When the system is armed, CPU 20 generates an alarm signal in response to either the first trigger signal from light sensor 14, the second trigger signal from the motion sensor 16, or the third trigger signal from the tilt sensor 18. A sound generator 12 in the form of a siren or speaker is connected to an output of the CPU. Siren/speaker 12 generates an audible signal in response to the alarm signal output of the CPU. The audible signal from the sound generator is loud enough to be heard at considerable distance.” Therefore, therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system Haber to discern the movement state and open state of the container, providing identical functionality of that of the present invention, to properly and promptly alert the vehicle operator, which would produce known results with a reasonable expectation for success. In response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, the Examiner kindly notes that the features upon which Applicants rely (i.e., direct connection with the vehicle electrical components) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Owens et al. disclosed SYSTEMS AND METHODS FOR SECURING AN OBJECT IN A VEHICLE (U.S. Patent Application Publication 2019/0102963 A1):
Systems and methods for securing an object in a vehicle are provided. One embodiment of a method includes receiving data related to a biometric identifier of a user, receiving data related to a physiological state of the user, and determining whether the data associated with the physiological state of the user corresponds to an undesired physiological state. In response to receiving a correct biometric identifier and determining that the physiological state of the user does not correspond to the undesired physiological state, some embodiments may be configured to grant access to a storage area of a biometric lockbox. Similarly, in response to at least one of the following: not receiving the correct biometric identifier or determining that the physiological state of the user corresponds to the undesired physiological state of the user, some embodiments may be configured to deny access to the storage area of the biometric lockbox.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689